Citation Nr: 0607520	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-05 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of service 
connection and evaluation of 100 percent for post-traumatic 
stress disorder (PTSD), prior to November 28, 1994.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 50 percent evaluation, effective October 13, 1999.  
The veteran disagreed with the effective date of the award 
and the rating assigned by the RO.  By rating action dated in 
January 2004, the RO found clear and unmistakable error in 
the August 2002 rating decision, and assigned a 100 percent 
evaluation for PTSD, effective November 28, 1994.  This case 
was previously before the Board in December 2004, at which 
time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  By decision dated in June 1988, the Board denied service 
connection for PTSD.

2.  The veteran's reopened claim for service connection for 
PTSD was received on November 27, 1990.


CONCLUSION OF LAW

An effective date of November 27, 1990 for the award of 
service connection and a 100 percent evaluation for PTSD, is 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(b)(2) (r)(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in January 2005.  This letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  Additionally, a March 2003 
statement of the case provided the criteria for assigning an 
earlier effective date for compensation benefits.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's applications for compensation benefits, private and 
VA medical records, and reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  The Board 
observes that in a statement apparently received by the VA in 
November 2005, the veteran's attorney acknowledged that all 
the information the Board sought in the December 2004 remand 
had not been obtained, but requested that the claim proceed 
based on the evidence of record.  

Legal criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 
38 C.F.R. § 3.151.

The veteran asserts that an effective date for the grant of 
service connection for PTSD, and the assignment of a 100 
percent evaluation, prior to November 28, 1994, is warranted.  
Through his attorney, he argues that since the VA relied on 
new service records to demonstrate the veteran's stressors, 
the provisions of 38 C.F.R. § 3.156(c) are applicable and 
that May 1986, the date of the veteran's original claim for 
service connection for PTSD should be the effective date of 
the award.  In the alternative, he states that the effective 
date should be the date of his reopened, that is, November 
1990.

By decision dated in June 1988, the Board denied the 
veteran's claim for service connection for a psychiatric 
disability, to include PTSD.  That determination is final.  
38 U.S.C.A. § 7104 (West 2002).

The veteran's next claim for service connection for PTSD was 
received on November 27, 1990.

Following the denial of that claim by the RO in March 1992, 
the veteran submitted a timely notice of disagreement, and 
the RO issued a statement of the case in January 1993.  As 
noted in the Board's December 2004 remand, on March 23, 1993, 
within 60 days of the issuance of the statement of the case, 
through his representative, the veteran submitted a statement 
to support his request that his claim for service connection 
for PTSD be reconsidered.  The Board found that this 
constituted a substantive appeal and that, therefore, the 
veteran's claim has remained pending since that time.  The 
Board finds, accordingly, that an effective date for an award 
of service connection for PTSD, and the assignment of a 100 
percent evaluation, is warranted from November 27, 1990, the 
date the veteran's claim was received.  

There is no basis, however, for an even earlier effective 
date.  The veteran argues that the effective date should be 
May 1986, the date of his initial claim for service 
connection.  As noted above, the Board denied service 
connection for PTSD in June 1988.  The veteran notes that a 
command history for a ship on which the veteran served was 
received in January 2002, and was of record when the RO 
granted service connection for PTSD in August 2002.  Although 
the veteran believes that 38 C.F.R. § 3.156(c) is pertinent, 
the Board observes that by the time these records were 
received, the Board, in a November 2001 decision, had 
determined that new and material evidence had been received.  

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  The provisions of 
38 C.F.R. § 3.157(b) (2005) are, therefore, inapplicable.  




ORDER

An effective date of November 27, 1990 for an award of 
service connection and a 100 percent evaluation for PTSD is 
granted.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


